Citation Nr: 0819204	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for jungle rot of both 
feet.

2.  Entitlement to service connection for a total body rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  The evidence fails to link the veteran's foot fungus to 
his time in service.

2.  The medical evidence fails to link any body rash to the 
veteran's time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for jungle rot of both 
feet have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Criteria for service connection for a total body rash 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
Jungle Rot

The veteran contends that he developed "jungle rot" on his 
feet while in Vietnam and he maintains that it has continued 
to the present day.  The veteran testified that while in 
service, his feet were constantly wet, which caused him to 
develop a bad case of athlete's foot that he recalled the 
medic calling it jungle rot.  While in service, the veteran 
indicated that the only treatment of it was the use of foot 
powder to keep his feet as dry as possible.  The veteran 
indicated that when he returned from service, he sought 
treatment from his family physician, but the veteran 
testified that the physician has since passed away and no 
records of this treatment exist.  

Service medical records fail to show any evidence of any 
jungle rot in service, and the veteran's separation physical 
found his lower extremities, skin, and feet to all be normal.  
Additionally, on his personal medical history report the 
veteran indicated "no" when asked if he had then, or had 
ever had, either foot trouble or skin diseases. 

The first evidence of a foot rash was in October 2004 when 
the veteran was noted to be prescribed Clotrimazole to be 
applied to his toe webs and a VA treatment record noted 
dermatophytosis of the foot among the veteran's active 
problems.

The veteran has testified that he believes that his foot 
condition began while he was in service and he stated that 
the foot condition comes and goes but never really goes away.  
A veteran is generally competent to testify to anything that 
he is capable of perceiving with any of his five senses.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, it is the 
Board's role to evaluate the credibility of any testimony 
that is proffered.

In this case, the veteran asserts that he currently has a 
foot condition that has existed since service.  However, the 
veteran specifically denied any foot or skin problem when he 
separated from service; and, while the veteran reported 
receiving some private treatment for his feet immediately 
following service, those records are no longer available.  
Regardless, even without the private records from immediately 
following service, there is no evidence of any treatment of 
jungle rot for more than 30 years following service; and no 
doctor has related the veteran's dermatophytosis to his time 
in service.

The veteran was discharged from service nearly 40 years ago; 
and the only evidence linking the veteran's current foot 
condition to his time in service is the veteran's testimony 
which is contradicted by his medical history survey that he 
completed at separation.  Given that there is also no 
evidence of any treatment for the veteran's foot for more 
than 30 years following service, the Board finds that the 
veteran's contradicted testimony is not credible to link his 
foot condition to his time in service.

As such, the evidence fails to show that the veteran has a 
foot condition as a result of his time in service, and the 
veteran's claim is therefore denied.

Body rash

The veteran testified that he developed a skin rash as a 
result of his time in service.  He stated that it began as 
jock itch and then it seemed to have spread to his whole 
body.  The veteran indicated that he has treated it with 
several different types of lotions.  The veteran indicated 
that he was first treated for jock itch while in Vietnam 
where he reported that a medic gave him powder, which was a 
similar treatment as with his feet.  The veteran indicated 
that following service he went to his family doctor and began 
receiving hydrocortisone.  However, as noted above, that 
doctor has passed away and no records are available.  The 
veteran stated that not more than a couple years passed 
between his time in service and his first treatment for jock 
itch, and he stated that prior to that he was treating it 
himself.  The veteran was asked when the rash began spreading 
down his leg, and he replied that it began about 25 years 
earlier and it had gradually gotten worse.  

The veteran stated that he was not currently being treated 
for it, reporting that he had gone to the VA dermatology 
clinic, but the doctor had not recommended any treatment, 
other than bathing with dove soap and some lotion.  The 
veteran denied using hydrocortisone any longer.  When asked 
if he had ever been diagnosed with anything other than jock 
itch, the veteran indicated that he had just been told that 
he had really dry skin.

Service medical records are void of any evidence of jock itch 
during service.  The veteran's separation physical found his 
skin to be normal, and the veteran denied having any skin 
diseases.  

Following service, the veteran's claims file is void of any 
evidence of any jock itch for many years following service.  
The first treatment record that appears is dated in 2003, 33 
years after his discharge from service.  A May 2003 treatment 
record noted that the veteran had been prescribed 
Clotrimazole cream for a chronic rash, but the same record 
indicated that the veteran had no active rash.  The veteran 
indicated that he thought the rash began in service, but the 
VA doctors did not provide any opinion as to the etiology of 
the veteran's jock itch.  

While the lack of contemporaneous medical records may be a 
factor that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  As such, if 
the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).  However, this is not the case here.

While the veteran is competent to report that he had jock 
itch while in service in that he is capable of seeing it, the 
Board must still evaluate the credibility of his statements.  
In this case, the veteran's statement that he had jock itch 
while in service is directly contradicted by the medical 
history survey that he completed at time of separation.  
Given that he denied any skin diseases at time of separation 
and did not show any treatment for a skin disease for more 
than three decades following service, the totality of the 
evidence makes it less likely than not that any jock itch or 
body rash was caused by his time in service.

As such, the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

VA treatment records have been obtained, as have the 
veteran's service medical records.  No VA examination is 
required in this case as there is no showing that the 
veteran's current athlete's foot and jock itch/body rash were 
caused by or began during his military service, other than 
the veteran's testimony which is not considered credible in 
light of the other evidence of record.  Therefore, there is 
nothing in service to which an examiner could relate any 
current condition.  Additionally, the veteran testified at a 
RO hearing and he was offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for jungle rot of both feet is denied.

Service connection for a total body rash is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


